DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
	The preliminary amendment filed 5/29/19 has been accepted and entered. Accordingly, claims 1-10 and 12-15 are amended and claim 11 is canceled.  

Lack of unity of invention
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. The claims contain three inventions, as follows:
Claims: 1-5 
A method for storing speed information from vehicles in a remote server, wherein characteristic values for
characterizing the speeds driven are calculated.
Claims: 6-9 and 12-15
A method and system for predicting vehicle speeds and/or vehicle routes, wherein characteristic values for characterizing the speeds driven are calculated.
Claim: 10
A method for evaluating the driving behavior of a driver, wherein characteristic values for characterizing the speeds driven are calculated.

Contrary to PCT Rule 13.1, the inventions are not linked by a single general inventive concept for the following reasons:

Contrary to PCT Rule 13.1, the inventions are not linked by a single general inventive concept for the following reasons:
The common subject matter linking independent claims 1, 6, 10 and 12 consists in the fact that characteristic values for characterizing the identified speed distributions are formed and stored in the remote server.
This common subject matter does not describe a single general inventive concept (PCT Rule 13.2) based on the same or corresponding special technical features. Document DE 102012212740, cited by applicant in the 6/13/2019 IDS discloses:
A method for storing speed information from vehicles in a remote server (paragraphs 4, 29 and 30), comprising the steps:
recording speed information (paragraph 27) and location information (paragraph 26) in a plurality of networked vehicles;
transmitting the speed information and location information to a remote server (paragraph 28);
identifying speed distributions on the basis of the speed information received from a plurality of networked vehicles in the back end (paragraphs 29 and 30);
forming characteristic values for characterizing the identified speed distributions in the back end (paragraphs 30 and 59); and
storing the characteristic values characterizing the speed distributions in the remote server (paragraphs 29 and 58, the attributes are stored).
The following different inventions or groups of inventions are not so linked as to form a single general inventive concept:
Group 1: claims 1-5: a method for storing speeds of vehicles in a back end.
Group 2: claims 6-9 and 12-15: a method and system for predicting vehicle speeds.
Group 3: claim 10: a method for evaluating the driving behavior of a driver.
The groups of inventions specified above do not contain the same or corresponding special technical features.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Each invention would require a different field of search with specific search queries devoted to each invention, for example separate and distinct text searches related to predicting vehicle speeds and/or routes, transmission of speed data from a vehicle fleet through a network to a remote server, and evaluation of driver behavior and related calculations. See MPEP 808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667